
	
		IV
		110th CONGRESS
		2d Session
		S. 2897
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2008
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		For the relief of Ross E. Lay of Haiku,
		  Hawaii.
	
	
		1. Reimbursement of amounts
			 paid to the Internal Revenue Service
			(a)In
			 generalThe Secretary of the Treasury shall pay, out of any money
			 in the Treasury not otherwise appropriated, to Mr. Ross E. Lay of Haiku,
			 Hawaii, the sum of $101,710.23 for reimbursement for amounts paid to the
			 Internal Revenue Service on September 10, 2002, at a sale of real estate in
			 Moultonboro, New Hampshire, to obtain property of which Ross E. Lay was unable
			 to take possession due to previous encumbrances against the property not
			 disclosed by the Internal Revenue Service.
			(b)No inference of
			 liabilityNothing in this section shall be construed as an
			 inference of liability on the part of the United States.
			(c)Full
			 satisfaction of claimsThe payment authorized under subsection
			 (a) shall be in full satisfaction of all claims of Ross E. Lay against the
			 United States for reimbursement of amounts paid for or in connection with the
			 sale of real estate by the Internal Revenue Service in Moultonboro, New
			 Hampshire, on September 10, 2002.
			(d)Limitation on
			 agents and attorneys feesNo more than 10 percent of the payment
			 authorized by this Act may be paid to or received by any agent or attorney for
			 services rendered in connection with obtaining such payment, any contract to
			 the contrary notwithstanding. Any person who violates this subsection shall be
			 guilty of a misdemeanor and shall be subject to a fine in the amount provided
			 in title 18, United States Code.
			
